Citation Nr: 0501181	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  00-20 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
back wound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1944 to November 1945.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

In July 2002, the Board denied the veteran's claim. The 
veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court").  In July 2003, the Court issued a decision that 
remanded the case back to the Board for readjudication and 
the issuance of a new decision.  In December 2003, the Board 
remanded this claim to the RO for additional development.  
The case has been returned to the Board and is ready for 
further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran seeks a compensable evaluation for his service-
connected residuals of a back wound.  

Residuals of gunshot wounds are evaluated on the basis of the 
velocity, trajectory and size of the missile which inflicted 
the wounds; extent of the initial injury and duration of 
hospitalization; the therapeutic measures required to treat 
the disability; and current objective clinical findings.  All 
such evidence serves to define slight, moderate, moderately 
severe, and severe muscle injuries due to gunshot wounds or 
other trauma.  38 C.F.R. § 4.56 (2004).  

Diagnostic Code 5301, (Muscle Group I), provides a 
noncompensable evaluation for slight injury, 10 percent for 
moderate injury, 20 percent for moderately severe and 30 
percent for severe injury.  The function of this muscle group 
is upward rotation of the scapula; elevation of the arm above 
shoulder level.

For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e) (2004).  

Separate ratings may be assigned for the separate and 
distinct manifestations of the same injury.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  During the course of this 
appeal, the criteria for rating scars were revised.  Under 
the old criteria, scars which are tender and/or painful 
warrant a separate 10 percent evaluation under 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804.  The RO has not 
considered, and the veteran has not been advised of, the new 
rating criteria. Thus documentation regarding the 
manifestations of any scarring is necessary based on the 
applicable criteria.  

As noted above, the Court remanded this case to the Board 
since it determined that a VA examination was necessary in 
this appeal to address the following:

1.	the nature and location of the wound that the veteran 
sustained in 1944 to include whether it was a deep 
penetrating wound involving muscle tissue. 
2.	whether it is at least as likely as not that any muscle 
damage is attributable to the veteran's 1944 shell 
fragment wound.  
3.	address the medical opinions of record. 

In December 2003, the Board remanded this claim to the RO for 
additional development.  At that time, the Board noted 
specific information regarding the veteran's disability which 
the examiner was to provide.  The veteran was examined by VA 
in June 2004.  Upon review of the examination report, the 
Board finds that the examination was inadequate to evaluate 
the veteran' s disability.  Thus another VA examination is 
required.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development.  


1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  The RO 
should assist the veteran in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2004).  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.  

2.  The RO should arrange for the veteran 
to be evaluated by the appropriate 
specialist(s) to determine the nature, 
extent, and severity of the service-
connected gunshot wound of the back and 
right shoulder.  The examiner must, to 
the extent possible, differentiate the 
manifestations due to the service-
connected wound from any other unrelated 
disability.  If this is not possible, the 
examiner should so indicate.  The 
veteran's claims folder, including the 
pertinent medical records contained 
therein must be reviewed by the 
examiner(s) in conjunction with the 
examination(s).  All necessary tests 
should be performed.  

The examiner(s) should record a complete 
history, all pertinent medical 
complaints, symptoms, and clinical 
findings, and comment on the functional 
limitation, if any, caused by these 
conditions.  The examiner(s) must discuss 
the wound sustained in 1944 and note the 
nature and extent of the injury, to 
include if the injury was a deep 
penetrating wound involving muscle 
tissue.  The examiner(s) should specify 
the degree of injury to all muscle groups 
involved, to include whether there is 
muscle damage due to the 1944 wound, and 
what functional abilities are affected.  
Further, the examiner(s) should identify 
the etiology of any neurological 
manifestations, as well as the degree of 
injury involved and any functional 
impairment that results.  The examiner(s) 
should comment as to whether the 
disability associated with each of any 
affected muscle groups would be 
considered moderate, moderately severe, 
or severe.  In this regard, he/she should 
comment concerning the presence or 
absence of the cardinal signs and 
symptoms of muscle disability, including 
loss of power, weakness, lowered 
threshold of fatigue, fatigue pain, 
impairment of coordination, and 
uncertainty of movement.  

The examiner(s) should indicate whether 
any scars associated with the injury are 
superficial, poorly nourished, or with 
repeated ulceration; or are tender and 
painful on objective demonstration.  The 
size of the any scars due to the 
inservice wound should be documented and 
it should be noted if any are unstable, 
deep or cause limitation of motion.  The 
examiner(s) must address the medical 
opinions of record, specifically those of 
private examiners dated in May 1998, June 
1998, November 1999, December 1999, and 
December 2000, and of the VA examiner in 
December 1997.  The examiner(s) must 
provide complete rationale for all 
opinions and conclusions drawn.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full. If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken. 38 C.F.R. § 4.2 (2004); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full. The RO should then undertake any 
other action required to comply with the 
notice and duty-to-assist requirements of 
the VCAA and VA's implementing 
regulations.

5.  When the above development has been 
properly completed, the issue should be 
readjudicated by the RO. The RO should 
specifically determine whether separate 
ratings are warranted for any nerve 
injury or scarring in accordance with 
Esteban v. Brown, 6 Vet. App. 259 (1994).  
If any benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued, and the veteran should 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review. The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence received since 
the issuance of the last SSOC, and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  In 
particular, the SSOC must indicate the 
new regulations for evaluating scars 
which became effective in August 2002.  

Thereafter, the case should be returned to the Board, if in 
order. The veteran need take no action until otherwise 
notified; however, he is advised that he has the right to 
submit additional evidence and argument on the matters that 
have been remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




